-In an action to declare an amendment to a zoning ordinance void, confiscatory, and unconstitutional insofar as it applies to plaintiffs’ real property, plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, entered September 8, 1965, after a nonjury trial, dismissing their complaint. Judgment modified, on the law and the facts, by striking out the decretal provision therein that the complaint is dismissed and by providing therein that judgment is directed in favor of defendants. As so modified, judgment affirmed, with costs to respondents. (Jewish Center of Mt. Vernon v. *891Mt. Eden Cemetery Assn., 12 N Y 2d 773; Prendergast v. Gurevich, 11 N Y 2d 1082; Lanza v. Wagner, 11 N Y 2d 317, 334.)
Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur. [46 Misc 2d 604.]